In the

United States Court of Appeals
               For the Seventh Circuit

No. 10-3506

G.G.,
                                                    Plaintiff-Appellee,
                                  v.

K AREN G RINDLE,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 05 C 473—William J. Hibbler, Judge.



  A RGUED O CTOBER 27, 2011—D ECIDED N OVEMBER 23, 2011




 Before F LAUM, K ANNE, and W OOD , Circuit Judges.
  F LAUM , Circuit Judge. A jury found Karen Grindle
guilty of claims brought pursuant to 42 U.S.C. § 1983 and
20 U.S.C. § 1681 for her failure to prevent the sexual
abuse of several female middle school students by their
band teacher, Robert Sperlik. Grindle was the principal
of the South Berwyn School District 100 when the abuse
occurred; Sperlik pled guilty to multiple counts of aggra-
vated kidnaping and aggravated criminal sexual abuse.
2                                               No. 10-3506

Grindle now appeals the jury’s compensatory and puni-
tive damages award as to one plaintiff, G.G. For the
reasons set forth below, we affirm.


                      I. Background
    A. Factual Background
  This appeal follows a jury verdict in favor of G.G., and
eight other plaintiffs, on claims brought pursuant to
42 U.S.C. § 1983 and 20 U.S.C. § 1681. Grindle was the
principal of the South Berwyn School District 100 when
Sperlik’s sexual abuse occurred. Plaintiffs alleged that
Grindle had knowledge and/or reason to believe that
Sperlik was engaging in sexual misconduct with female
students, yet failed to take sufficient action to prevent
and stop the abuse. The jury found in favor of all nine
plaintiffs and awarded G.G. $250,000 in compensatory
damages. The jury also awarded punitive damages in
the amount of $100,000 to be divided among the nine
plaintiffs.
  G.G. began taking flute lessons with Sperlik while a fifth
grader at Pershing Elementary School. At trial, G.G.
testified that Sperlik made inappropriate sexual contact
with her on two occasions; both incidents occurred when
she was ten years old. G.G. was the youngest of Sperlik’s
victims. The first incident involved Sperlik placing
his hands on her neck, massaging her left shoulder,
and then lowering his hands until he touched her
breast. The second incident occurred when Sperlik began
“tapping the beat” on G.G.’s left leg. He then moved his
No. 10-3506                                              3

hand up past her knee and placed it in the middle of
her thigh. At that point, G.G. became scared and
“flinched,” jumping to the next seat.
   G.G. acknowledged at trial that she had a difficult
childhood. She experimented with drugs, became sex-
ually active at a young age, cut herself with razor
blades, and experienced difficulties dealing with her
weight, her peers, and her family. G.G. attempted sui-
cide in the summer of 2008 and was briefly hospi-
talized following that attempt. At the trial, G.G. acknowl-
edged that she did not “blame[] Mr. Sperlik for all the
problems [she’d] had in [her] life.” However, she also
stated that his abuse was very much part of her
life and that she would “have to live with it for the rest
of my life.” G.G. began to see a counselor shortly after
disclosing Sperlik’s abuse to her family. She has been
seeing a counselor for the past six years (she is now
sixteen). G.G. has also been prescribed medication to
help her deal with depression, mood swings and
attention deficit hyperactivity disorder (“ADHD”).
  Kelli Underwood, G.G.’s counselor since 2006, testified
at the trial. Underwood is the director of child and
family programs at the Center for Contextual Change.
Underwood explained that G.G. was diagnosed with post-
traumatic stress disorder (“PTSD”) as a result of Sperlik’s
abuse. In discussing G.G.’s diagnosis, Underwood noted
that G.G. was only ten years old when she was abused.
G.G. described “a lot of horror and fear and anxiety
around [the abuse]” and had “dreams, nightmares, about
what had happened and different versions of nightmares
4                                             No. 10-3506

around Mr. Sperlik.” G.G. soon avoided situations that
reminded her of what happened with Sperlik, including
pom-pom, volleyball, basketball and band. Underwood
testified that there was nothing else in G.G.’s history
that was sufficiently traumatic to cause her symptoms
of PTSD other than Sperlik’s sexual abuse.
  Underwood explained that when assessing the impact
of sexual abuse upon a victim, “[i]t’s not about the
actual contact, [because] so much of sexual abuse is
about the psychological and emotional damage that’s
done . . . its not just the event, but how it affected the
person that determines whether they end up with
PTSD.” Underwood concluded that:
    this event [Sperlik’s abuse] did cause her pretty
    severe distress and damage emotionally, that it really
    changed her in terms of her ability to trust people,
    particularly males and teachers. It was a traumatic
    experience for her, that she’s had trouble—more
    trouble than other kids who maybe go through
    this. She’s had more trouble overcoming this for all
    kinds of reasons.
  Details regarding the other eight plaintiffs were also
revealed at trial. Sperlik’s conduct toward certain other
plaintiffs was more prolonged and explicit than his con-
duct toward G.G. As an example, C.E. was a band
student during her fourth, fifth and sixth grade years.
Throughout those years, Sperlik’s conduct toward C.E.
escalated from touching her thighs to touching her
private areas.
No. 10-3506                                                 5

  B. Procedural Background
  After entering a verdict for the plaintiffs, the jury
awarded a wide range of compensatory damages. Two
plaintiffs, C.E. and T.A., were each awarded $750,000.
Plaintiffs K.B. and A.T. were each awarded $500,000.
G.G., along with two other plaintiffs were awarded
$250,000. The final two plaintiffs were awarded $100,000.
The jury also awarded $100,000 in punitive damages
collectively. Following the jury’s verdict, all plaintiffs
except G.G. settled with Grindle for undisclosed com-
pensatory and punitive damages, and attorneys’ fees.
As to G.G., Grindle filed a post-trial motion for
remittitur, arguing that the evidence presented at trial
did not support a compensatory damages award of
$250,000. The district court denied this motion. Grindle
also asked that the punitive damages award be stricken,
or in the alternative, that G.G. be allowed to recover
either one-ninth ($11,000), or her pro rata share ($7,250)
of the total award of $100,000. G.G., through her
counsel, agreed to accept a pro rata share of the total
punitive damages.


                       II. Discussion
  A. Compensatory Damages
  We review a district court’s order refusing remittitur
for abuse of discretion. Pickett v. Sheridan Health Care Ctr.,
610 F.3d 434, 446 (7th Cir. 2010). When the reasonableness
of a jury’s verdict is called into question, we employ a
multi-factor test to assist in our analysis and consider
6                                                No. 10-3506

whether (1) the award is monstrously excessive; (2) there
is no rational connection between the award and the
evidence, indicating that it is merely a product of the
jury’s fevered imaginings or personal vendettas; and
(3) whether the award is roughly comparable to awards
made in similar cases. Id.; Farfaras v. Citizens Bank &
Trust of Chi., 433 F.3d 558, 566 (7th Cir. 2006). Great defer-
ence must be given to the jury’s verdict, because “[t]he
district court and the jury are in a superior position to
find facts and determine a proper damages award.”
Farfaras, 433 F.3d at 566.
  Our discussion begins with the second factor, as this
court has acknowledged that “monstrously excessive” is
“a rather vague standard for review” which should be
folded into the rational inquiry analysis. EEOC v. AIC
Sec. Investigations, Ltd., 55 F.3d 1276, 1285 n.13 (7th Cir.
1995). Grindle argues that the jury’s compensatory
award was not based upon Sperlik’s conduct towards
G.G., but rather, the totality of his conduct towards all
of the plaintiffs. As such, her compensatory award is out
of step with the two relatively “innocuous” instances
of Sperlik’s misconduct. Underwood refutes this theory.
Her testimony revealed that it is not the extent of the
inappropriate conduct that we must focus on, but rather
the impact of such conduct. G.G. was the youngest of
Sperlik’s victims, and only ten years old when the
abuse took place; Underwood testified that Sperlik’s
abuse “did cause her pretty severe distress and damage
emotionally.” Furthermore, the jury’s compensatory dam-
ages awards fell along a wide spectrum, reflecting
careful consideration of the circumstances of each indi-
vidual plaintiff.
No. 10-3506                                             7

   Grindle next argues that other factors, unrelated to
Sperlik’s abuse, caused G.G.’s destructive behavior. The
record is clear, however, that Sperlik’s abuse played a
major role in G.G.’s troubled acts. Testimony estab-
lished that G.G. suffered from PTSD as a result of
Sperlik’s conduct and that his actions caused her “horror,
fear and anxiety.” G.G. also disengaged from friends,
withdrew from family, and began an unhealthy course
of conduct including cutting herself, experimenting
with illegal drugs and becoming sexually active. Under-
wood testified that these behaviors resulted from
Sperlik’s abuse. Grindle goes on to argue that the
causal connection that Underwood drew between G.G.’s
behavior and Sperlik’s actions should not carry sig-
nificant weight because G.G. herself draws no connec-
tion between his actions and her behaviors. This conten-
tion is meritless. The question here is whether there is
a rational connection between the evidence and the
jury’s verdict. That G.G. did not blame Sperlik solely for
her difficulties in life is of no moment. Underwood ex-
plained the impact of Sperlik’s actions on G.G., and G.G.
herself explained that she would live with the repercus-
sions of Sperlik’s abuse for the rest of her life.
Accordingly, we find a rational connection between the
ample evidence presented at trial showing the effect
Sperlik’s over the years, and the jury’s award.
  In comparing G.G.’s award to those of other plaintiffs,
$250,000 falls in the low range of verdicts awarded to
the nine plaintiffs. For example, two plaintiffs were each
awarded $750,000, and another two were each awarded
$500,000. G.G., along with two other plaintiffs were
8                                               No. 10-3506

awarded $250,000 a piece, while a final two plaintiffs
were awarded $100,000. Looking to other cases, neither
G.G. nor Grindle put forth cases within this Circuit as
comparators. However, we note that in Baynard v. Malone,
268 F.3d 228, 236 (4th Cir. 2001), the Fourth Circuit af-
firmed a jury verdict against a school principal for her
deliberate indifference to a student’s sexual abuse by a
teacher. Id. There, the jury awarded the victim $350,000
in compensatory damages as to the principal. Notably,
Grindle is unable to point to any similar case where
compensatory damages were significantly lower.
  We find that the jury’s compensatory award
reasonable in light of the evidence presented at trial,
and affirm the district court’s order refusing remittitur.


    B. Punitive Damages
 Grindle suggests in her reply that we should review the
punitive damages award de novo, the standard used
when considering whether such an award is so grossly
excessive such that it offends due process. No such due
process argument was made, however. Instead, Grindle
argues that the punitive damage award is excessive in
light of the evidence presented. When considering exces-
siveness, we review an award of punitive damages for
abuse of discretion and will only set aside a jury’s award of
such damages “if we are certain that it exceeds what is
necessary to serve the objectives of deterrence and punish-
ment.” Hendrickson v. Cooper, 589 F.3d 887, 894 (7th
Cir. 2009) (citing EEOC, 55 F.3d at 1287).
No. 10-3506                                               9

  The jury awarded the collective plaintiffs $100,000
in punitive damages, and G.G.’s attorney agreed to
recover only her pro rata share ($7,250) of the award. The
gravamen of Grindle’s argument against the punitive
damage award is twofold. First, she contends that the
award is a reflection of the jury’s outrage at Sperlik’s
conduct, rather than her own. This ignores that the jury
found her guilty of turning a blind eye to warning signs
that Sperlik was abusing his students, and attempts
to marginalize her culpability. Next, Grindle argues
that because she was not directly engaged in the acts of
brutality against the plaintiffs, the award is excessive.
Grindle laments that prior to trial, plaintiffs and Sperlik
cut a deal whereby plaintiffs agreed not to pursue
punitive damages against Sperlik; as a result, Grindle
was the only individual defendant against whom
punitive damages could be assessed. Again, this argu-
ment fails to acknowledge that she was found guilty of
having knowledge of abuse, yet failing to act. “Punitive
damages are appropriate when the defendant acted
wantonly and willfully, or was motivated in his actions
by ill will or a desire to injure.” Hagge v. Bauer, 827 F.2d
101, 110 (7th Cir. 1987). Grindle has put forth no basis
for invalidating the jury’s determination that her
conduct justified the imposition of punitive damages.


                     III. Conclusion
  For the foregoing reasons, we A FFIRM the judgment of
the district court.

                          11-23-11